Deen, Presiding Judge.
On May 17, 1985, the appellee, Sam Duggan Leasing, Inc., filed suit against Timothy Mills in the Magistrate Court of Colquitt County, seeking to recover $2,500 allegedly due under a lease agreement. Mills was served on June 12, 1985, with the summons instructing him in capital letters that he must file an answer within 30 days after service. Mills failed to do so, and the Magistrate Court entered a default judgment for $2,529.50 against him. Mills’ subsequent motion to set aside the default judgment was denied by the Magistrate Court.
Mills sought a de novo review in the superior court. Following a hearing on the appellee’s motion to dismiss or for summary judgment, the superior court found that the default judgment against Mills was proper and dismissed his appeal. Mills next filed this direct appeal, as well as an application for a discretionary appeal, with this court.
OCGA § 5-6-35 (a) provides that appeals from decisions of superior courts reviewing decisions of lower courts, by certiorari or de novo proceedings, require applications for discretionary appeal. The fact that the amount of the judgment involved actually exceeded $2,500 does not remove the instant case from the purview of this statutory provision. Accordingly, this direct appeal must be dismissed. Brewer v. Bd. of Zoning Adjustment, 170 Ga. App. 351 (317 SE2d 327) (1984); Crawford v. Goza, 168 Ga. App. 565 (310 SE2d 1) (1983).

Appeal dismissed.


Benham and Beasley, JJ., concur.